                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JOHNNIE LEE DIRDEN,

       Petitioner,

v.                                             CASE NO. 3:20cv5933-MCR-HTC

ESCAMBIA COUNTY JAIL,

      Respondent.
______________________________/

                                   ORDER

      This case is before the Court based on the Magistrate Judge’s Report and

Recommendation. ECF No. 8. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). Having conducted a de novo review of any

objected to portions of the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED that:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 8, is

            adopted and incorporated by reference in this Order.

      2.    This case is DISMISSED WITHOUT PREJUDICE for Petitioner’s

            failure to prosecute and failure to comply with orders of the Court.
                                                             Page 2 of 2


     3.    The clerk is directed to close the file.

     DONE AND ORDERED this 30th day of April 2021.




                                      s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5933-MCR-HTC
